DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/086,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the reference application claims a structure that appears to be fully encompassed by Claim 10 of the instant application 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 10 and 19, last line each, it is unclear what dependency is being claimed regarding first gap length and thickness of first material. The first gap length is established by penetrating part of the different material according to the Specification. The Specification does not teach any dependency relationship for the first gap length and the first material, and so it is unclear what it could be that is being encompassed or excluded by this claim language. It is moreover unclear generally what is required by “depending”.
Regarding Claims 10 and 19, section (i) for each, it is unclear what is meant by the phrase “on side on a side on which”. Does the phrase mean what would be present were “on side” to be deleted?
Regarding Claim 11, the phrase “equal to the first gap depending on the plate thickness of the first material” is unclear. 
Regarding Claim 12, it is unclear what “size” is being referred to.
Regarding Claim 15, it is unclear what second gap size and size of the first gap are being referred to. Analogous rejection applies to Claims 16 and 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TWI “A novel method for joining dissimilar materials” (cited on IDS filed 20190709 as document CB). TWI, at Figure 1, teaches joint structure of Al first material, Al second material, and Mg different material, including a punched hole “penetrating part” and the different material being compressed/sandwiched. Mg is difficult to weld to Al (page 2, lines 5-6). The first and second materials are fusion bonded due to laser welding (page 2, lines 15-19), which is incident to the first material. Regarding Claims 10 and 11, the first gap has “length” corresponding to thickness of different material (but also first material since they are comparable in thickness as depicted). See TWI (pages 2 and 3; Figures 1, 2, and 5). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TWI “A novel method for joining dissimilar materials” (cited on IDS filed 20190709 as document CB). TWI is relied upon as set forth above in the section 102 rejection over TWI. TWI does not expressly refer to second gap. Regarding Claim 13, as depicted and characterized the laser light is apparently focused at diameter smaller than hole diameter and its purpose is to only fuse Al to Al (referred to as Al/Al welds). Thus, the feature of Claim 13 would be expected to be inherently achieved. In other words, this feature in TWI would be expected to be the same as or substantially the same as that being claimed. Note that Figure 2 appears to show sunken bead diameter that is less than 1 mm diameter of focused laser which implies inherently presence of second gap.
Claim Rejections - 35 USC § 103

Claims 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWI “A novel method for joining dissimilar materials” (cited on IDS filed 20190709 as document CB) in view of Spinella USPA 2015/0001189. TWI does not expressly teach first gap size relationship versus plate thickness of first material as claimed in Claim 12.  As depicted the plates in Figure 1 appear to be about equal thickness and the first gap appears to be comparable in size to thickness, which is approximately 1 mm. Spinella teaches that aluminum plate to be welded in typical automotive application can be ca. 0.5 to 4 mm. See Spinella (paragraphs 4, 93, and 95). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare top aluminum sheet from any typical size, including the thicker sizes. In doing so, it would be expected that the first gap could be roughly 38 % if the first gap is ca. 1mm and sheet were .

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWI “A novel method for joining dissimilar materials” (cited on IDS filed 20190709 as document CB). TWI is relied upon as set forth above in the section 102 rejection over TWI. TWI teaches that use of filler in the hole would be desirable .
Allowable Subject Matter
Regarding Claims 14-16 and 19, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest claimed characteristics of different material in Claims 14 and 19 and does not teach or suggest using resin and/or fiber reinforced resin in claims 15 and 16, in the claimed context. For example, TWI “A novel method for joining dissimilar materials” (cited on IDS filed 20190709 as document CB) fails to teach or suggest these features. See TWI (entire document). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
26 March 2021